DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in reply to Applicants’ correspondence of 02/14/2022	.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is made FINAL.

Please note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
In the reply filed on 10/18/2021 Applicants elected the various elements that are:
(i)  the particular combination of SNPs that is all of the SNP sets as recited in claims 1 and 25;
(ii)   the particular assignment that is “severe process, positive schizophrenia" and the classification SNP set that is "77_5, 81_13, or 25_10" (e.g.:  relevant to claim 9)

Claims 2-8, 10-12, 15-17, and 19-21 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as set forth on page 3 of the Office Action of 11/12/2021.   

Information Disclosure Statement
The listing of references (see pages 111-125 of the specification) in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or are included in an IDS submitted by the Applicant, they have not been considered.

New Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites the phrase “detecting the DNA nucleic acid sequence” where the phrase “detecting in the DNA nucleic acid sequence” seems to be more appropriate in the context of the claims.  
Appropriate correction is required.

Withdrawn Rejections - 35 USC § 112 – Indefiniteness
The rejections of claims 23-26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 5-6 of the Office Action of 11/12/2021, are withdrawn in light of the amendments to the claims.

Claim Rejections - 35 USC § 112 – Indefiniteness
Modified and Newly Presented as Necessitated by Claim Amendments
Claims 1, 9, 13, 14, 18 and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, 13, 14, 18, 22 and 23 are unclear over recitation of the phrase “detecting the DNA nucleic acid sequence” because there is no antecedent basis for any “DNA nucleic acid sequence”.
Claims 1, 9, 13, 14, 18, 22 and 23 are unclear over recitation of the phrase “detecting the DNA nucleic acid sequence, by genome array, low density PCR array or oligo array, for the presence or absence of single nucleotide polymorphisms (SNPs) at SNP sets” as recited in claim 1.  The phrase is unclear because a SNP is a position of variable content in a population of genomes, but the methods of the rejected claims are applied to a sample form a singular subject.  It is unclear what is meant or required by detection any SNP in this context.  The amended claims is further unclear in this regard where the limitation is directed to detecting the present or absence of “SNPs”, because while any particular allele may be present or absent at a variable position, a “SNP” in the context of the claim is not itself present or absent. The claims may be made more clear in this regard if amended to recite a step that is directed to detecting the allelic content at SNP positions.  
Response to Remarks
Applicants have traversed the rejection of claims as unclear over the recited “detecting” step of claim 1.  Applicants arguments (p.7 of the Remarks of 02/14/2022) have been considered but are not persuasive to withdraw the rejection as set forth above.  Applicants have argued that the claims are amended to “recite methods directed to detecting the nucleic acid sequence of the subject's DNA for single nucleotide polymorphisms at the genomic locations identified by the SNP sets as claimed.”  The examiner maintains that the language related to detecting “for the presence or absence of single nucleotide polymorphisms” is unclear as set forth in the rejection above.

	Claim 25 is unclear over recitation of the phrase “the expression panels each comprise an assay to detect SNPs” because the “panel” as recited in the claims is some sort of product (e.g.:  a listing or table of information, as consonant with the teachings of the specification), but an “assay to detect SNPs” is some sort of methodological step (e.g.:  to determine the presence of allele).  It is unclear oh the claimed methods is intended to require applying a sample to a system that includes a panel and the panel itself includes an assay. 
Claim 26 is unclear over recitation of the phrase “the one or more phenotype panels each comprise an assay to detect SNPs”, for the reasons as set forth above with regard to the unclear limitation in claim 25

Maintained Claim Rejections - 35 USC § 101 – Patent Ineligible Subject Matter
Claims 1, 9, 13, 14, 18 and 22-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (a law of nature; an abstract idea) without significantly more.  The claim(s) is/are directed to a judicial exception encompassing an abstract idea and a natural phenomenon.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as set forth below.  The judicial exception is not integrated into a practical application of the judicial exception.
The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S._,_(2010) (slip op., at 5). “Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972).
Additionally, the unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Inti, 134 S. Ct. 2347, 2354 (2014).

The following three inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:

Step 1. Is the claim to a process, machine, manufacture, or composition of matter? Yes - the claims are directed to methods.

Step 2A, prong one.  Does the claim recite a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes – The claims are directed to an abstract idea.  Where the claims recite “predicting a schizophrenia type” and “assigning the subject to a schizophrenia type” (for example in claim 1) and “comparing” panels to reference standards (for example claim 24), such elements of the claims are abstract ideas.  They are mental processes wherein data or information is judged, or correlated for a result or decision.  Additionally, where the claims recite limitations in which a detected genotype content is indicative of a type of schizophreai, the claims recite an asserted a natural phenomenon wherein a collection of genotypes in a subject is associated with a pathological phenotype.

Step 2A prong 2. Does the claim recite additional elements that integrate the judicial exception in a practical application?  The judicial exception(s) to which the claims are directed are not integrated into a practical application because there are no required steps related acting on the exception in a specific practical manner.  For example claim 1 ends “assigning the subject to a schizophrenia type”, but does require any practical action based on the particular assignment, for example, alleviating the pathological effects of a specific type of schizophrenia.  

Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No- In the instant case the rejected claims include methods that require the evaluation of detected aspects of a sample.  Where the claims may require the practical collection of a sample and analysis of the sample to generate the data, such steps (e.g.:  collecting genotype data; combining genotype and phenotype data), was routinely practiced in the art (e.g.:  Arnedo et al (2013) as cited on the IDS of 12/10/2018). 
In this regard, as set forth in MPEP 2106.05(d)II, relevant activities that have been recognized by the courts as well understood, routine and conventional, include:
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);

v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Furthermore, MPEP 2106.05(g) addresses insignificant extra-solution activity, and indicates that determining the level of a biomarker in blood (akin to the analysis of the instant claims), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968, can be considered mere data gathering, and is not an element that is significantly more than a judicial exception to which the claims are directed. .

So even where a practical step of the claim may require detecting a particular genotpye in a patient sample using conventional methods that have been practiced in the art, in University of Utah Res. Foundation v. Ambry Genetics Corp. (Fed Cir, 2014), the Court addressed claims that recite known methodological steps for collecting data (specifically genetic information) to be used in the application of a judicial exception, and held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “'transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible.

Additionally, In University of Utah Research v. Ambry Genetics the courts stated, "Recently in Alice the Supreme Court reiterated its two-step test to determine patent eligibility for any claims that allegedly encompass abstract ideas. First, "we determine whether the claims at issue are directed to [a] patent-ineligible concept. If so, we then ask, 'what else is there in the claims before us?'" Id. at 2355 (quoting Mayo, 132 S. Ct. at 1296-97) (citations and punctuation omitted). That is, we next ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to " 'transform the nature of the claim' into a patent-eligible application." Id. at 2355 (quoting Mayo, 132 S. Ct. at 1297). Put another way, there must be a further "inventive concept" to take the claim into the realm of patent eligibility."

For these reasons the claims are rejected under 35 USC 101 as directed to subject matter that is not significantly more than a judicial exception.
Response to Remarks
Applicants have traversed the rejection of claims under 35 USC 101 as directed to non-eligible subject matter.  Applicants arguments (p.12-13 of the Remarks of 02/14/2022) have been considered but are not persuasive to withdraw the rejection as set forth above.  Applicants have argued that the claimed methods include “additional elements that amount to significantly more than an alleged judicial exception”, and include “significant tangible elements that require human action to apply and integrate” the asserted genotype:phenotype relationship.  The argument is not persuasive.  As set forth in the rejection the practical steps of the claims are the required pre-solution activity to gather the data required to use in the predicting or determining of the claims.  This data gathering is routine and conventional when considered the state of the art at the effective filing date of the instant claims (e.g.:  the routine nature of genome wide allele detection and analysis).  Additionally, because the practical steps are the required pre-solution activities, it is inaccurate to say that performing the steps integrates the judicial exception into any practical application of that judicial exception because there are no required practical steps that themselves are based on the prediction or diagnosis of any schizophrenia class. 

Maintained Claim Rejections - 35 USC § 112 - Enablement
Claims 1, 9, 13, 14, 18 and 22-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Nature of the invention and breadth of the claims
The rejected claims are directed to methods of predicting or diagnosing a type/class of schizophrenia is a subject based on detected SNP content, expression content, and phenotype panels.  The claims broadly encompass the detection of any alleles at any SNP positions in any a large number and wide variety of gene loci (e.g.:  as the loci are recited in Table 2).  The claims further generically encompass the analysis of expression of any genes as part of an expression panel used for diagnosing a schizophrenia class.
Direction provided by the specification and working example
	The specification teaches that an analysis of polymorphic content in schizophrenia subjects can identify sets of SNPs that are associated with different type of schizophrenia pathology (e.g.:  p.80).  The specification asserts that various groups of SNPs (e.g.:  Table 2) can be combined to assigned a schizophrenia diagnosis, but neither the specification nor the claims provide any indication of the particular alleles of any specific SNPs that are associated with a given diagnosis.  Consider for example SNP set 25_10 (as recited in claim 9 as relevant to severe process, positive schizophrenia).  Page 42 of the specification indicates that:
where a SNP set 25_10 is disclosed, specifically contemplated herein is that SNP sets detects polymorphisms in AL158819.7(3'), FOXR2, FOXR2(3'), MAGEH1(5'), PAGE3, PAGE3(3'), PAGE3(5'), RP11-382F24.2, RP11-382F24.2(3'), RP11-382F24.2(5'), RP13-188A5.1, RRAGB, RRAGB(3'), RRAGB(5'), and SNORD112.49(3');  

Thus the recitation includes a large variety of SNP position in different genes.  Consider for example only “FOXR2”, where a search of SNPs in the gene reveals there are at least 929 different SNPs associated with the gene locus.
	Relevant to the claims as they encompass the use of “expression panel” in the identification of a type of schizophrenia, the specification teaches that some genes have altered expression in different brain and nervous system disorders (e.g.:  Table 3 on page 97).  But the specification does not teach what amount of any altered expression of any particular gene may be associated with any specific type of schizophrenia.  Consider for example FOXR2, which page 99 of the specification lists a “upregulated” in nerve injury and neuropathy.  But there is no indication that up regulation, or any specific amount of up regulation, is required for or indicative of severe process, positive schizophrenia, or any other type of schizophrenia.
State of the art, level of skill in the art, and level of unpredictability
	While the state of the art and level of skill in the art in detecting known variable nucleotide content or gene expression amount is high, the unpredictability in associating gene content or expression with any particular phenotypic trait is higher. The high level of unpredictability is demonstrated by the related art.
Because the claims generically encompass any allelic content in the recited broadly recited SNP sets, and association with a variety of schizophrenia types, it is relevant to point out the unpredictability in applying genotype:phenotype associations as broadly encompassed by the claims.  For example Hacker et al (1997) teaches that they were unable to confirm an association between particular variable nucleotide content and a phenotype (i.e.:  the phenotype of ulcerative colitis) in a case where prior studies suggested such a relationship would exist since the relationship had been identified in a different population (pages 623-627).
Similar teachings of the unpredictability in using mutations to determine phenotypes are provided by Hegele (2002).  Hegele teaches the general unpredictability in associating any genotype with a phenotype.  Hegele teaches that often initial reports of an association are followed by reports of non-replication and refutation (p.1058, right col., lns.24-30) . Hegele provides a table indicating some desirable attributes for genetic association studies (p.1060), and includes choosing an appropriate significance threshold (see 'Minimized type 1 error (FP)') and replication of results in independent samples (see 'Replication').  Additionally, Hegele teaches the desirability of a likely functional consequence predicted by a known or putative functional domain.  Even in cases where an association between a particular gene and a phenotypic state is known to exist, such as with the LPL gene and heart disease risk or the β-globin gene and sickle cell anemia, researchers have found that when using polymorphism analysis it was difficult to associate SNPs with disease states or to even identify key genes as being associated with disease (Pennisi (1998)).
As evidence of the unpredictability of gene association studies, Lucentini (2004) teaches that it is strikingly common for follow-up studies to find gene-disease associations wrong (left column, 3rd paragraph).  Lucentini teaches that studies have found that typically when a finding is first published linking a given gene to a phenotype there is only roughly a one-third chance that the study will reliably confirm the finding (left column, 3rd paragraph).  Lucentini teaches that bigger sample sizes and more family-based studies, along with revising statistical methods, should be included in the gene association studies (middle column, 1st complete paragraph).
And where the claims broadly encompass any SNP content in a gene region, it is relevant to point out that linkage disequilibrium between genetic markers is unpredictable. The difficulty in identifying, and relating an association with a phenotype to, markers that are in linkage disequilibrium is demonstrated by Wall et al (2003), which teaches (p.587 - Linkage disequilibrium) that patterns of LD are well known for being noisy and unpredictable.  For example, pairs of sites that are tens of kilobases apart might be in ‘complete’ LD, whereas nearby pairs of sites from the same region might be in weak LD.
Because the claims encompass detecting any level of gene expression, and using any methods (i.e.: no particular algorithm is required by the claims), it is relevant to point out that Cheung et al (2003) teaches that there is natural variation in gene expression among different individuals. The reference teaches an assessment of natural variation of gene expression in lymphoblastoid cells in humans, and analyzes the variation of expression data among individuals and within individuals (replicates) (p.422, last paragraph; Fig 1). The data indicates that, for example, expression of ACTG2 in 35 individuals varied by a factor of 17; and that in expression of the 40 genes with the highest variance ratios, the highest and lowest values differed by a factor of 2.4 or greater (Fig 3).
Quantity of experimentation required
A large amount of experimentation would be required to make and use the invention.  Such experimentation would require case:control studies, and validation, to support the association of any genotype, or expression levels, with any particular type of schizophrenia.
Conclusion
Taking into consideration the factors outlined above, including the nature of the invention and breadth of the claims, the state of the art, the level of skill in the art and its high level of unpredictability, the lack of guidance by the applicant and the particular examples, it is the conclusion that an undue amount of experimentation would be required to make and use the full the claimed invention.
Response to Remarks
Applicants have traversed the rejection of claims under 35 USC 101 as directed to non-eligible subject matter.  Applicants arguments (p.8-11 of the Remarks of 02/14/2022) have been considered but are not persuasive to withdraw the rejection as set forth above.  Applicants’ arguments address the factors related to the determination of enablement (MPEP 2164.01) as set forth in the rejection.  
Applicants have initially argued (p.9 of the Remarks) that “in light of the reasonably narrow scope of the present, the full scope of each pending claim is enabled by the original specification.”  The Examiner maintains that the scope of the genetic elements encompass by the SNP sets as recited in the claims is extremely broad encompassing a wide variety of polymorphic variants that are not in fact disclosed in the application as having any established association with any of the various different phenotypes of the claims.  As set forth in the rejection, any “SNP set” is not a specific indication of a limited number of particular alleles, but any SNPs in a variety of different genes.  The rejection details the breadth of SNP set 25_10.  Similarly SNP set 81_13 any polymorphisms in GP2, GP2(3'), RP11- 401 H2.1(5'), SNTG1, and SNTG1(3') (specification at page 44).  The Examiner maintains that the breadth of the SNPs, and detected alleles, as associated with any of the different schizophrenia phenotpyes, is enormous and not “reasonable narrow” as argued by the Applicants.
Applicants have next argued that where the specification provides guidance for making the specific determinations as claimed (e.g.: tables 1 and 2, paragraphs [0048]-[0050] and the Examples), the skilled artisan can predictably make and use the presently claimed invention upon considering the present specification.  The argument is not persuasive because as set forth in the in rejection the designation of any “SNP set” encompasses an enormous amount of the subject’s genome (e.g.:  many different genes), and the specification does not disclose with particularity what SNP positions, and what alleles of those SNPs, are associated with a particular phenotype.  This issue with the claims also relevant where the claimed methods clearly encompass the detection of alleles at a multitude of different SNP positions, and there is no particular indication, in the original disclosure or the related art, as to how different alleles may be combined to provide a prediction or diagnosis.  The examiner maintains that given the recognized high level of unpredictably with regard to genotype:phenotype associations, the skilled artisan would not extrapolate the teachings of any particular allele or set of alleles to any other different set of alleles.  And so even where the level of skill in the art of detecting allelic content is high (as asserted by the applicants on pages 9-10 of the Remarks), the simply detection of allelic content does not establish any prediction or diagnosis without substantial work to establish a robust and reliable association between any specific genotypes (e.g.:  particular alleles at particular SNP positions) any phenotype.
Applicants have finally argued (p.10-11 of the Remarks) that the direction of the disclosure and examples provides a teaching of a “the correlation between the presence or absence of an SNP within a defined genomic region, as claimed, and the ability to predict schizophrenia type.  The argument is not persuasive because the Examiner maintains, as set forth in the rejection, that the disclosure dose not provide with particularity what allele at any specific SNP positions are in fact associated with the recited phenotypes.  Nor is there any teaching of how the alleles at a multitude of different SNP positions may be combined to provide an indication of one phenotype versus another phenotype.  The skilled artisan with the teachings of the disclosure would perhaps conclude that applicants have discovered some associations between genotypes and phenotypes, but because no such associations are disclosed with particularity it would be left to the artisan to perform case control studies to identify and validate any associations.

Conclusion
No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-073131.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days.
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634